Citation Nr: 1218988	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  11-34 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol abuse, in partial remission.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel






INTRODUCTION

The Veteran had active service from December 1967 to December 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which, in pertinent part, granted the Veteran's claim of entitlement to service connection for PTSD and assigned a 30 percent disability evaluation, effective December 12, 2008.

Unfortunately, still further development of the evidence is required before the Board can adjudicate the Veteran's claim.  As such, this claim is being remanded to the RO.  VA will notify him if further action is required on his part.


REMAND

VA is required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

With regard to the Veteran's claim of entitlement to an increased disability evaluation for his service-connected PTSD, the Board observes that the Veteran reported in his December 2011 VA Form 9 that he received treatment for his PTSD at the Corpus Christi, Texas Veterans Center and at the VA Medical Center (VAMC), most likely the Corpus Christi Outpatient Clinic.  The Board acknowledges that the RO has medical records from the Veterans Center for the period from September 2008 through December 2008, but points out that the Veteran reported receiving treatment through May 2011.  Similarly, although the RO has medical records from the VAMC, dated through October 2011, it is not clear that all treatment records, as reported by the Veteran, have been associated with his claims file.  These records may contain important medical evidence or confirmation of the Veteran's assertions.  

VA is required to make a "reasonable effort" to obtain these and other relevant records.  If the RO did make a reasonable effort to obtain all of the Veteran's VA medical treatment records, but they were unavailable, there is no specific indication in the file that these records do not exist or that further attempts to obtain them would be futile.  See 38 U.S.C.A. § 5103A(b) (West 2002).  As VA has a duty to request all available and relevant records from Federal agencies, including VA medical records, another search must be made for any additional VA medical records that might be available for consideration in this appeal.  See 38 C.F.R. § 3.159(c)(2), (c)(3) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran and his service representative have also contended that his service-connected PTSD is worse than currently evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), and Allday v. Brown, 7 Vet. App. 517, 526 (1995).   The Board acknowledges that the Veteran was afforded a VA examination in March 2009, in connection with his initial claim for service connection.  A copy of the examination report is associated with his claims file.  Nevertheless, the Veteran and his representative indicate that his PTSD has continued to worsen since the previous evaluation.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  The Court has also determined that the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

As such, in order to effectively evaluate the Veteran's service-connected PTSD, more recent objective characterizations of this condition and the associated symptomatology is required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when the veteran appeals the initial rating assigned for his disability, just after establishing his entitlement to service connection for it, VA must consider his claim in this context - which includes determining whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at other times during the pendency of his appeal).  Therefore, the Board finds that an additional clinical assessment and medical opinion is needed to adequately address the Veteran's claim.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).  As a result, additional VA examinations would be useful in evaluating the appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain the complete records of the Veteran's treatment from October 2011 to the present at the Corpus Christi VAMC Outpatient Clinic and complete records of the Veteran's treatment at the Corpus Christi Veterans Center from December 2008 to the present, including any hospitalization reports.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file. 

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Conduct all testing and evaluation indicated and review the results of any testing prior to completion of the examination report.  The examiner should also comment on the Veteran's current level of social and occupational impairment due to his service-connected PTSD.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  If no opinion can be rendered, an explanation should be set forth.  

The claims file should be made available to the examiner for review in connection with the examination.  The examiner should be provided a full copy of this remand.  The examiner must indicate in the examination report whether or not review of the claims folder was made.  Please also discuss the rationale of all opinions provided.  

3.  When the development requested has been completed, the case should be readjudicated by the RO/AMC, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the October 2011 statement of the case, including any evidence obtained as a result of this remand. 

If the claim remains denied, the appellant and his representative, if any, should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto, and the case should thereafter be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


